Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 21,
2015.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-15-00427-CV


   HARRIS COUNTY PRECINCT 4 CONSTABLE’S OFFICE DEPUTY
     JASON REESE, IN HIS INDIVIDUAL CAPACITY, Appellant

                                        V.

        BARBARA COATS, INDIVIDUALLY, AS PERSONAL
REPRESENTATIVE OF THE ESTATE OF JAMAIL AMRON, DECEASED
AND AS HEIR TO THE ESTATE OF JAMAIL AMRON, DECEASED; AND
  ALI AMRON, INDIVIDUALLY AND AS HEIR TO THE ESTATE OF
             JAMAIL AMRON, DECEASED, Appellee

                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-55551


                 MEMORANDUM                     OPINION

      This is an interlocutory appeal from an order signed February 17, 2015. On
April 28, 2015, appellant filed a motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.
      Accordingly, the appeal is ordered dismissed.

                               PER CURIAM

Panel consists of Justices Boyce, McCally, and Donovan




                                        2